Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
          Reasons for Allowance 
2.       The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t teach or render obvious “processing a second command from at least one second host device of the plurality of host devices through at least one second physical function of the plurality of physical functions prior to processing a subsequent first command from the first host device through the first physical function, based on a performance level of the at least one second physical function being the first level and the performance level of the first physical function being the second level, wherein the at least one second host device corresponds to the at least one second physical function.” in combination with other recited elements in independent claim 1. 

       The prior art of record doesn’t teach or render obvious “processing circuitry configured to perform command scheduling on the first and second commands based on a performance level of each of the first and second NVMe controller circuitries, and adjust the performance level of each of the first and second NVMe controller circuitries based on performance information received from the first and second host devices and performances serviced to the first and second host devices respectively through the first and second NVMe controller circuitries.” in combination with other recited elements in independent claim 10.



3.       KIM et al. (U.S. Patent No: 20150301744 A1), the closest prior art of record, teaches a method involves setting operation performance level of a memory system to first performance level. KIM discloses a memory controller and a non-volatile memory device are operated according to the first level. KIM suggests internal temperature of the memory system is detected. KIM further discloses an Operation performance level of the memory system is changed to second performance level that is different from the first level by the memory controller of the memory system, where changing of the operation performance level is based on temperature-dependent performance level information and internal temperature. However, KIM doesn’t teach “processing a second command from at least one second host device of the plurality of host devices through at least one second physical function of the plurality of physical functions prior to processing a subsequent first command from the first host device through the first physical function, based on a performance level of the at least one second physical function being the first level and the performance level of the first physical function 

       KIM doesn’t teach “processing circuitry configured to perform command scheduling on the first and second commands based on a performance level of each of the first and second NVMe controller circuitries, and adjust the performance level of each of the first and second NVMe controller circuitries based on performance information received from the first and second host devices and performances serviced to the first and second host devices respectively through the first and second NVMe controller circuitries.”

       KIM doesn’t teach “performing subsequent command scheduling on a first command from at least one first host device from the plurality of host devices and a second command from at least one second host device from the plurality of host devices such that the first command is processed prior to the second command being processed, based on the monitored performances and the performance information.”

4.     Marshak et al. (U.S. Patent No: 9,026,765 B1) teaches the data storage system comprises multiple storage tiers that has different performance ranking relative to others of multiple storage tiers. Marshak disclose a memory includes code which is executed by a processor to receive a data operation and to allocate secondary physical storage for storing the primary data written to the data portion. Marshak suggests the processor stores the primary data in a cache and destages the primary data from the cache to the secondary physical storage. However, Marshak doesn’t teach “processing a second 

       Marshak doesn’t teach “processing circuitry configured to perform command scheduling on the first and second commands based on a performance level of each of the first and second NVMe controller circuitries, and adjust the performance level of each of the first and second NVMe controller circuitries based on performance information received from the first and second host devices and performances serviced to the first and second host devices respectively through the first and second NVMe controller circuitries.”

       Marshak doesn’t teach “performing subsequent command scheduling on a first command from at least one first host device from the plurality of host devices and a second command from at least one second host device from the plurality of host devices such that the first command is processed prior to the second command being processed, based on the monitored performances and the performance information.”



       The prior art of record doesn’t teach or render obvious “processing circuitry configured to perform command scheduling on the first and second commands based on a performance level of each of the first and second NVMe controller circuitries, and adjust the performance level of each of the first and second NVMe controller circuitries based on performance information received from the first and second host devices and performances serviced to the first and second host devices respectively through the first and second NVMe controller circuitries.” in combination with other recited elements in independent claim 10.

        The prior art of record doesn’t teach or render obvious “performing subsequent command scheduling on a first command from at least one first host device from the plurality of host devices and a second command from at least one second host device from the plurality of host devices such that the first command is processed prior to the 

6.     Independent claims 10 and 17 recites limitations similar to those noted above for independent claim 1 are considered allowable for the same reasons noted above for claim 1.  
7.       Dependent claims 2-9,11-16 and 18-20 recites limitations similar to those noted above for independent claims 1,10 and 17 are considered allowable for the same reasons noted above for claims 1,10 and 17.  
        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                          Conclusion 
           RELEVANT ART CITED BY THE EXAMINER
           The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
         References Considered Pertinent but not relied upon
         White (US Patent Application Pub. No: 20180209369 A1) teaches a system includes a controller configured to: receive pressure information indicative of a pressure 
 
        Morrill et al. (US Patent Application Pub. No: 20080049775 A1) teaches a system for monitoring and optimizing performance on a packet network with vector performance tables including a network element including an input/output (I/O) unit configured to communicate data packets with at least one other network element on the packet network the data packets including network performance information. Morrill further discloses a processing unit configured to receive the data packets from the at least one other network element; and a memory in communication with the processing unit and configured to store a vector performance table including a compilation of the network performance information contained in the data packets, the processor configured to process the data packets to store the network performance information in the vector performance table.  

          Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is 571-270-7106.  The examiner can normally be reached on 8:00AM-5:00PMSDT. If attempts to reach the 
/GETENTE A YIMER/Primary Examiner, Art Unit 2181